Exhibit 10.18




_________________________________________
HULL NO. J34 CREDIT AGREEMENT
_________________________________________
dated 22 June 2016 as novated, amended and restated
on the Actual Delivery Date pursuant to
a novation agreement dated 22 June 2016
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
Citibank N.A., London Branch
as Global Coordinator
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as ECA Agent
and
Citibank Europe plc, UK Branch
as Facility Agent
and
Banco Bilbao Vizcaya Argentaria, Paris Branch, Banco Santander, S.A. Paris
branch,
Citibank N.A., London Branch, HSBC France, Société Générale and
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as Mandated Lead Arrangers










    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms
2


SECTION 1.2. Use of Defined Terms
14


SECTION 1.3. Cross-References
14


SECTION 1.4. Accounting and Financial Determinations
14


ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment
14


SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments
15


SECTION 2.3. Borrowing Procedure
15


SECTION 2.4. Funding
17


ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments
18


SECTION 3.2. Prepayment
18


SECTION 3.3. Interest Provisions.
19


SECTION 3.3.1. Rates.
19


SECTION 3.3.2. [Intentionally omitted]
19


SECTION 3.3.3. Interest stabilisation.
19


SECTION 3.3.4. Post-Maturity Rates.
20


SECTION 3.3.5. Payment Dates.
20


SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
20


SECTION 3.4. Commitment Fees.
21


SECTION 3.4.1. Payment.
21


SECTION 3.5. Other Fees.
21


ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful.
21


SECTION 4.2. Deposits Unavailable
22


SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
22


SECTION 4.4. Funding Losses
24


SECTION 4.4.1. Indemnity.
24


SECTION 4.4.2. Exclusion
25


SECTION 4.5. Increased Capital Costs
25


SECTION 4.6. Taxes
26


SECTION 4.7. Reserve Costs
28


SECTION 4.8. Payments, Computations, etc.
29


SECTION 4.9. Replacement Lenders, etc.
30


SECTION 4.10. Sharing of Payments
31


SECTION 4.10.1. Payments to Lenders.
31


SECTION 4.10.2. Redistribution of payments.
31


SECTION 4.10.3. Recovering Lender's rights.
31


SECTION 4.10.4. Reversal of redistribution
31


SECTION 4.10.5. Exceptions.
32


SECTION 4.11. Set-off
32


SECTION 4.12. Use of Proceeds
32


SECTION 4.13. FATCA Information.
32





i

--------------------------------------------------------------------------------

 


SECTION 4.14. Resignation of the Facility Agent
33


ARTICLE V CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan
34


SECTION 5.1.1. Resolutions, etc.
34


SECTION 5.1.2. Opinions of Counsel.
34


SECTION 5.1.3. BpiFAE Insurance Policy.
35


SECTION 5.1.4. Closing Fees, Expenses, etc.
35


SECTION 5.1.5. Compliance with Warranties, No Default, etc
35


SECTION 5.1.6. Loan Request
35


SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.
36


SECTION 5.1.8. Protocol of delivery.
36


SECTION 5.1.9. Title to Purchased Vessel.
36


SECTION 5.1.10. Interest Stabilisation.
36


SECTION 5.1.11. Escrow Account Security.
37


ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
SECTION 6.1. Organization, etc.
37


SECTION 6.2. Due Authorization, Non-Contravention, etc.
38


SECTION 6.3. Government Approval, Regulation, etc.
38


SECTION 6.4. Compliance with Environmental Laws
38


SECTION 6.5. Validity, etc.
38


SECTION 6.6. No Default, Event of Default or Prepayment Event
39


SECTION 6.7. Litigation
39


SECTION 6.8. The Purchased Vessel
39


SECTION 6.9. Obligations rank pari passu; Liens
39


SECTION 6.10. Withholding, etc.
40


SECTION 6.11. No Filing, etc. Required
40


SECTION 6.12. No Immunity
40


SECTION 6.13. Investment Company Act
40


SECTION 6.14. Regulation U
40


SECTION 6.15. Accuracy of Information
40


SECTION 6.16. Compliance with Laws.
41


ARTICLE VII COVENANTS
 
SECTION 7.1. Affirmative Covenants
41


SECTION 7.1.1. Financial Information, Reports, Notices, etc.
41


SECTION 7.1.2. Approvals and Other Consents.
42


SECTION 7.1.3. Compliance with Laws, etc.
43


SECTION 7.1.4. The Purchased Vessel.
43


SECTION 7.1.5. Insurance
44


SECTION 7.1.6. Books and Records
44


SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements
44


SECTION 7.2. Negative Covenants
44


SECTION 7.2.1. Business Activities
44


SECTION 7.2.2. Indebtedness
45


SECTION 7.2.3. Liens
45


SECTION 7.2.4. Financial Condition
47


SECTION 7.2.5. [Intentionally omitted]
48





ii



--------------------------------------------------------------------------------

 


SECTION 7.2.6. Consolidation, Merger, etc.
48


SECTION 7.2.7. Asset Dispositions, etc.
49


SECTION 7.3. Lender incorporated in the Federal Republic of Germany
49


ARTICLE VIII EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default
49


SECTION 8.1.1. Non-Payment of Obligations
49


SECTION 8.1.2. Breach of Warranty
49


SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
49


SECTION 8.1.4. Default on Other Indebtedness
50


SECTION 8.1.5. Bankruptcy, Insolvency, etc.
50


SECTION 8.2. Action if Bankruptcy
51


SECTION 8.3. Action if Other Event of Default
51


ARTICLE IX PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events
51


SECTION 9.1.1. Change of Control
51


SECTION 9.1.2. Unenforceability
52


SECTION 9.1.3. Approvals
52


SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations
52


SECTION 9.1.5. Judgments
52


SECTION 9.1.6. Condemnation, etc.
52


SECTION 9.1.7. Arrest
52


SECTION 9.1.8. Sale/Disposal of the Purchased Vessel
52


SECTION 9.1.9. BpiFAE Insurance Policy
52


SECTION 9.1.10. Illegality.
53


SECTION 9.2. Mandatory Prepayment
53


SECTION 9.3. Mitigation
53


ARTICLE X THE FACILITY AGENT AND THE ECA AGENT
 
SECTION 10.1. Actions
53


SECTION 10.2. Indemnity
54


SECTION 10.3. Funding Reliance, etc
54


SECTION 10.4. Exculpation
55


SECTION 10.5. Successor
55


SECTION 10.6. Loans by the Facility Agent
56


SECTION 10.7. Credit Decisions
56


SECTION 10.8. Copies, etc
57


SECTION 10.9. The Agents’ Rights
57


SECTION 10.10. The Facility Agent’s Duties
57


SECTION 10.11. Employment of Agents
58


SECTION 10.12. Distribution of Payments
58


SECTION 10.13. Reimbursement
58


SECTION 10.14. Instructions
59


SECTION 10.15. Payments
59


SECTION 10.16. “Know your customer” Checks
59


SECTION 10.17. No Fiduciary Relationship
59


SECTION 10.18. Illegality
59


ARTICLE XI MISCELLANEOUS PROVISIONS
 



iii



--------------------------------------------------------------------------------

 


SECTION 11.1. Waivers, Amendments, etc.
59


SECTION 11.2. Notices
61


SECTION 11.3. Payment of Costs and Expenses
62


SECTION 11.4. Indemnification
62


SECTION 11.5. Survival
64


SECTION 11.6. Severability
64


SECTION 11.7. Headings
64


SECTION 11.8. Execution in Counterparts, Effectiveness, etc.
64


SECTION 11.9. Third Party Rights
64


SECTION 11.10. Successors and Assigns
64


SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan
65


SECTION 11.11.1. Assignments
65


SECTION 11.11.2. Participations
67


SECTION 11.11.3. Register
68


SECTION 11.11.4. Rights of BpiFAE to payments
68


SECTION 11.12. Other Transactions
68


SECTION 11.13. BpiFAE Insurance Policy.
68


SECTION 11.13.1. Terms of BpiFAE Insurance Policy
68


SECTION 11.13.2. Obligations of the Borrower.
69


SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.
69


SECTION 11.14. Law and Jurisdiction
70


SECTION 11.14.1. Governing Law
70


SECTION 11.14.2. Jurisdiction
70


SECTION 11.14.3. Alternative Jurisdiction
70


SECTION 11.14.4. Service of Process
70


SECTION 11.15. Confidentiality
71


SECTION 11.16. French Authority Requirements.
72


SECTION 11.17. Waiver of immunity.
72


SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
72







iv



--------------------------------------------------------------------------------

 




EXHIBITS
Exhibit A    -    Form of Loan Request
Exhibit B-1    -    Form of Opinion of Liberian Counsel to Borrower
Exhibit B-2
-    Form of Opinion of English Counsel to the Facility Agent and the Lenders

Exhibit B-3
-    Form of Opinion of French Counsel to the Facility Agent and the Lenders

Exhibit B-4    -    Form of Opinion of US Tax Counsel to the Lenders
Exhibit C    -    Form of Lender Assignment Agreement
Exhibit D    -    Form of Certificate of French Content
Exhibit E-1    -    Form of Delivery Non-Yard Costs Certificate
Exhibit E-2     -    Form of Final Non-Yard Costs Certificate


v



--------------------------------------------------------------------------------






CREDIT AGREEMENT
HULL NO. J34 CREDIT AGREEMENT, dated 22 June 2016 as novated, amended and
restated on the Actual Delivery Date (as defined below), is among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), Sumitomo Mitsui
Banking Corporation Europe Limited, Paris Branch in its capacity as agent for
the Lenders referred to below in respect of matters related to BpiFrance
Assurance Export (in such capacity, the “ECA Agent”), Citibank Europe plc, UK
Branch in its capacity as facility agent (in such capacity, the “Facility
Agent”) and the financial institutions listed in Schedule 1 to the Novation
Agreement (as defined below) as lenders (in such capacity, together with each of
the other Persons that shall become a “Lender” in accordance with clause 12 of
the Novation Agreement or Section 11.11.1 hereof, each of them individually a
“Lender” and, collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS,
(A)
The Borrower and Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) (the “Builder”) have entered on 16 February 2015 into a Contract for the
Construction and Sale of Hull No. J34 (as amended from time to time, the
“Construction Contract”) pursuant to which the Builder has agreed to design ,
construct, equip, complete, sell and deliver the passenger cruise vessel bearing
Builder’s hull number J34 which shall be owned by a Subsidiary of the Borrower,
Celebrity Edge, Inc. (the “Purchased Vessel”);

(B)
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the EUR sum of:

(i)
eighty per cent (80%) of the Contract Price (as defined below) of the Purchased
Vessel, and including Non-Yard Costs of up to EUR 76,000,000 (the “Maximum
Non-Yard Costs Amount”) and the Other Basic Contract Price Increases (as defined
below) for the Purchased Vessel of an amount which, when aggregated with the
Non-Yard Costs, does not exceed EUR 78,300,000, but which amount shall not
exceed in the aggregate EUR 661,300,000;

(ii)
eighty per cent (80%) of the change orders of up to EUR 99,110,000 (representing
up to 17% of the Basic Contract Price) effected in accordance with the
Construction Contract; and

(iii)
100% of the BpiFAE Premium (as defined below),

being an amount no greater than EUR 622,623,708 and being made available in the
US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may be
adjusted pursuant to clause 5.3 of the Novation Agreement);
(C)
Of the amounts referred to in recital (B)(i) and (ii) above, the Lenders have
made certain amounts available to the Original Borrower during the period prior



1



--------------------------------------------------------------------------------


 


to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this Agreement
pursuant to the Novation Agreement) and, in relation to the amount referred to
in recital (B)(i), the balance has been or shall be made available to the
Borrower as an Additional Advance pursuant to the Novation Agreement and this
Agreement.
NOW, THEREFORE, the parties hereto agree as follows:



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.    Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.
“Additional Advances” is defined in the Novation Agreement.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.
“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Rate” means (x) from the Signing Date up to but excluding
October 31, 2016, 0.15% per annum, (y) from October 31, 2016 up to but excluding
October


2



--------------------------------------------------------------------------------

 


31, 2017, 0.25% per annum, and (z) from October 31, 2017 until the Commitment
Fee Termination Date, 0.30% per annum.
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
“Assignee Lender” is defined in Section 11.11.1.
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of December 4, 2017 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Basic Contract Price” is as defined in the Construction Contract.
“Borrower” is defined in the preamble.
“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.
“BpiFAE Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by BpiFAE to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or BpiFAE in relation thereto.


3



--------------------------------------------------------------------------------

 


“BpiFAE Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by BpiFAE for the benefit of the Lenders.
“BpiFAE Premium” means the premium payable to BpiFAE under and in respect of the
BpiFAE Insurance Policy.
“Builder” is defined in the preamble.
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.
“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130
Issy-les-Moulineaux, France, registered at the trade and companies registry of
Nanterre under number 421 318 064.
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board


4



--------------------------------------------------------------------------------

 


or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.
“CIRR” means 2.93% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder.
“Citibank” means Citibank N.A., London Branch.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.
“Commitment Fees” is defined in Section 3.4.
“Commitment Fee Termination Date” is defined in Section 3.4.
“Commitment Termination Date” means the Back Stop Date (as defined in the
Receivable Purchase Agreement) (or such later date as the Lenders and BpiFAE may
agree).
“Construction Contract” is defined in the preamble.
“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.
“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
“Covered Taxes” is defined in Section 4.6.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Delivery Non-Yard Costs Certificate” means the certificate to be provided to
the Facility Agent in the form of Exhibit E-1 on or prior to the Actual Delivery
Date certifying the amount in EUR of the Paid Non-Yard Costs and the Unpaid
Non-Yard Costs as at the Actual Delivery Date, duly signed by the Borrower and
endorsed by the Builder.
“Dollar” and the sign “$” mean lawful money of the United States.
“ECA Agent” is defined in the preamble.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA


5



--------------------------------------------------------------------------------

 


Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.
“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
“Escrow Account” means the Dollar escrow account of the Borrower opened or to be
opened with the Escrow Account Bank for the purpose of receiving the relevant
amount of the Additional Advances in respect of Unpaid Non-Yard Costs in
accordance with Section 2.3f).
“Escrow Account Bank” means Citibank N.A., London Branch of Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB.
“Escrow Account Security” means the account security in respect of the Escrow
Account executed or, as the context may require, to be executed by the Borrower
in favour of the Security Trustee in the form agreed by the Lenders and the
Borrower on or about the Restatement Date.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
“Event of Default” is defined in Section 8.1.
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.
“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations


6



--------------------------------------------------------------------------------

 


thereof, (b) any treaty, law or regulation of any other jurisdiction, or
relating to an intergovernmental agreement between the US and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in paragraphs
(a) or (b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.
“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.
“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.
“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Mandated Lead Arrangers, the
Arrangers, the Lenders and/or the Borrower setting out the amount of certain
fees referred to in, or payable in connection with, this Agreement.
“Final Maturity” means twelve (12) years after the Actual Delivery Date.
“Final Non-Yard Costs Certificate” means the certificate to be provided to the
Facility Agent in the form of Exhibit E-2 on or prior to the NYC Cut Off Date
certifying the amount in Euro of the Paid Non-Yard Costs as at the date of that
certificate, duly signed by the Borrower.
“Fiscal Quarter” means any quarter of a Fiscal Year.
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
a)
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

b)
the sum of:

i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.
“Fixed Rate Margin” means 0.295% per annum.


7



--------------------------------------------------------------------------------

 


“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
“Floating Rate Margin” means, for each Interest Period 0.90% per annum.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as BpiFAE
and Natixis DAI.
“Funding Losses Event” is defined in Section 4.4.1.
“GAAP” is defined in Section 1.4.
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any similar
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.
“Illegality Notice” is defined in Section 3.2(b).
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the


8



--------------------------------------------------------------------------------

 


date the respective goods are delivered or the respective services are rendered
and (ii) any purchase price adjustment, earnout or deferred payment of a similar
nature incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation; (c) Indebtedness of others secured by a
Lien on the property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; (f) guarantees by such Person of Indebtedness
of others, up to the amount of Indebtedness so guaranteed; (g) obligations of
such Person in respect of surety bonds and similar obligations; and (h)
liabilities arising under Hedging Instruments.
“Indemnified Liabilities” is defined in Section 11.4.
“Indemnified Parties” is defined in Section 11.4.
“Interest Payment Date” means each Repayment Date.
“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.
“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1) in
connection with the Loan.
“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.
“Lender” and “Lenders” are defined in the preamble.
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all cases to the agreement of
Natixis DAI in relation to the CIRR, which shall be making or maintaining the
Loan of such Lender hereunder.
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:


9



--------------------------------------------------------------------------------

 


a)
subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;

b)
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

c)
if that rate is less than zero, the LIBO Rate shall be deemed to be zero.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
“Lien Basket Amount” is defined in Section 7.2.3 b).
“Loan” means the advances made by the Lenders under this Agreement from time to
time or, as the case may be, the aggregate outstanding amount of such advances
from time to time.
“Loan Documents” means this Agreement, the Novation Agreement, the Fee Letters
and the Escrow Account Security.
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.
“Material Litigation” is defined in Section 6.7.
“Maximum Loan Amount” is defined in the preamble.
"Moody's" means Moody's Investors Service, Inc.
“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.


10



--------------------------------------------------------------------------------

 


“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
a)    all cash on hand of the Borrower and its Subsidiaries; plus
b)    all Cash Equivalents.
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
“New Financings” means proceeds from:
a)    borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and
b)    the issuance and sale of equity securities.
“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in Article II.1 of
the Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Non-Yard Costs, not exceeding
EUR76,000,000 and when aggregated with the Other Basic Contract Price Increases
in an amount not exceeding EUR78,300,000, as shall at the relevant time have
been paid, or become payable, to the Builder by the Borrower under the
Construction Contract as part of the Contract Price.
“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of October 12, 2017, among the Borrower, as the borrower, the
various financial institutions as are or shall become parties thereto and Nordea
Bank AB (publ), New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Novated Loan Balance” is as defined in the Novation Agreement.
“Novation Agreement” means the novation agreement dated 22 June 2016 (as
amended) and made between the Original Borrower and the parties hereto pursuant
to which (amongst other things) this Agreement was novated, amended and
restated.
“NYC Cut Off Date” means the date falling 60 days after the Actual Delivery Date
or such later date as the Lenders (with the approval of BpiFAE) may agree.
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
"Option Period" is defined in Section 3.2(c).
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.


11



--------------------------------------------------------------------------------

 


“Original Borrower” means Saintiami Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.
“Other Basic Contract Price Increases” is defined in the Novation Agreement.
“Paid Non-Yard Costs” means as at any relevant date, the amount in Euro of the
Non-Yard Costs which have been paid for by the Borrower and, where applicable,
supplied, installed and completed on the Purchased Vessel and as determined in
accordance with the relevant amounts certified in the Delivery Non-Yard Costs
Certificate or, as the case may be, the Final Non-Yard Costs Certificate as at
such time.
“Participant” is defined in Section 11.11.2.
“Participant Register” is defined in Section 11.11.2.
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
“Prepayment Event” is defined in Section 9.1.
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Purchased Vessel” is defined in the preamble.
“Receivable Purchase Agreement” is as defined in the Novation Agreement.
“Reference Banks” means Société Générale and Sumitomo Mitsui Banking Corporation
Europe Limited, Paris Branch and such other Lender as shall be so named by the
Borrower and agrees to serve in such role and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.
“Register” is defined in Section 11.11.3.
“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
“Restatement Date” means     5 October    2018, being the date on which the form
of this Agreement was amended and restated.


12



--------------------------------------------------------------------------------

 


"S&P" means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Security Trustee” means Citicorp Trustee Company Limited of Citigroup Centre,
Canada Square, London E14 5LB in its capacity as security trustee for the
purpose of the Escrow Account Security.
"Senior Debt Rating" means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody's and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody's and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.
“Signing Date” means the date of the Novation Agreement.
“Spot Rate of Exchange” means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the FX Rate EUR/USD (published on
the basis of the 1:00pm London BFIX rate) two (2) Business Days before that
date.
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.


13



--------------------------------------------------------------------------------

 


“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
“Unpaid Non-Yard Costs” means, as at the Actual Delivery Date, the amount in
Euro of the Non-Yard Costs which have not been paid for by the Borrower and/or
where applicable, supplied, installed and completed on the Purchased Vessel as
at the Actual Delivery Date and as determined in accordance with the relevant
amounts certified in the Delivery Non-Yard Costs Certificate.
“US Dollar Equivalent” means (i) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
(and disregarding for the purposes of this definition that the Additional
Advance in respect of such amounts shall be drawn in Dollars), such EUR amounts
converted to a corresponding Dollar amount at the Weighted Average Rate of
Exchange and (ii) for the EUR amount payable in respect of the Additional
Advance for the BpiFAE Premium referred to in clause 5.2(b) of the Novation
Agreement, and for the calculation and payment of the Novated Loan Balance (as
defined in the Novation Agreement), the amount thereof in EUR converted to a
corresponding Dollar amount as determined by the Facility Agent on the basis of
the Spot Rate of Exchange. The US Dollar Equivalent of the Maximum Loan Amount
shall be calculated by the Borrower in consultation with the Facility Agent no
less than two (2) Business Days prior to the proposed Actual Delivery Date.
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases and the Non-Yard Costs) and including in such weighted average
calculation (a) the NYC Applicable Rate (as defined in the Novation Agreement)
in relation to the portion of the Contract Price comprising the Non-Yard Costs
and (b) the spot rates for any other euro amounts that have not been hedged by
the Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2.    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.

SECTION 1.3.    Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

SECTION 1.4.    Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all obligations of any
person that are or would be characterized as operating lease obligations in
accordance with GAAP on the Restatement Date (whether or not such operating
lease obligations were in effect on such date) shall continue to be accounted
for as operating lease obligations for the purposes of this Agreement regardless
of any change in GAAP following the Restatement Date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as capital leases.

ARTICLE II    

COMMITMENTS AND BORROWING PROCEDURES

SECTION 2.1.    Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.


14



--------------------------------------------------------------------------------


 


SECTION 2.2.    Commitment of the Lenders; Termination and Reduction of
Commitments.
a)
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 on the Actual Delivery Date. The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto or, in the case of any
Lender that becomes a Lender pursuant to an assignment pursuant to Section
11.11.1, the amount set forth as such Lender’s Commitment in the related Lender
Assignment Agreement, in each case as such amount may be reduced from time to
time pursuant clause 10.2 of the Novation Agreement or reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall terminate
on the earlier of (i) the Commitment Termination Date if the Purchased Vessel is
not delivered prior to such date and (ii) the Actual Delivery Date.

b)
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.


SECTION 2.3.    Borrowing Procedure.
a)
Part of the Loan in an amount equal to the Novated Loan Balance shall be assumed
by the Borrower and be deemed to be advanced to, and borrowed by the Borrower,
pursuant to the provisions of clause 3 of the Novation Agreement and thereafter
converted into Dollars pursuant to clause 5.1 of the Novation Agreement.

b)
In relation to the amount of the Loan comprised by the Additional Advances, the
Borrower shall deliver a Loan Request and the documents required to be delivered
pursuant to Section 5.1.1(a) to the Facility Agent on or before 4:00 p.m.,
London time, not less than two (2) Business Days prior to the anticipated Actual
Delivery Date. The Additional Advances shall be drawn in Dollars.

c)
The Facility Agent shall promptly notify each Lender of the Loan Request in
respect of the Additional Advances by forwarding a copy thereof to each Lender,
together with its attachments. On the terms and subject to the conditions of
this Agreement, the portion of the Loan in respect of the Additional Advances
shall be made on the Actual Delivery Date. On or before 11:00 a.m., London time,
on the Actual Delivery Date, the Lenders shall, without any set-off or
counterclaim, deposit with the Facility Agent same day funds in an amount equal
to such Lender’s Percentage of the requested portion of the Additional Advances
in Dollars. Such deposits will be made to such account which the Facility Agent
shall specify from time to time by notice to the Lenders. To the extent funds
are so received from the Lenders (and having regard, where applicable, to
Sections 2.3 d), e) and f) below), the Facility Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Actual
Delivery Date by wire transfer of same day funds to the accounts the Borrower
shall have specified in its Loan Request.



15



--------------------------------------------------------------------------------

 


d)
If the Borrower elects to finance that part of the BpiFAE Premium payable by the
Borrower with an Additional Advance under clause 5.2(b)(i) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request. The
amount of the advance in Dollars (the “US Dollar BpiFAE Advance Amount”) that
will fund the BpiFAE Premium shall be equal to the Dollar amount that
corresponds to the EUR amount of the BpiFAE Premium to be financed with such
advance, which amount shall be determined by the Facility Agent based on the
Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar BpiFAE Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar BpiFAE Advance Amount
with the Facility Agent in accordance with Section 2.3.c). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar BpiFAE Advance Amount. If the Borrower elects to so
finance the BpiFAE Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to BpiFAE on behalf of the Borrower that
portion of the EUR amount of the BpiFAE Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar BpiFAE Advance Amount attributable to the BpiFAE Premium paid by the
Facility Agent to BpiFAE on behalf of the Borrower.

e)
If the Borrower elects to finance that part of the BpiFAE Premium payable by the
Borrower with an Additional Advance under clause 5.2(b)(ii) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request (and
whether it wishes to receive such amount in EUR or in Dollars). The amount of
the advance in Dollars (the “US Dollar BpiFAE Balance Amount”) that will fund
the BpiFAE Premium shall be equal to the Dollar amount that corresponds to the
EUR amount of the BpiFAE Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility Agent shall notify the Borrower and the Lenders of the US Dollar
BpiFAE Balance Amount on the date such Loan Request is delivered, and the
Lenders shall deposit such US Dollar BpiFAE Balance Amount with the Facility
Agent in accordance with Section 2.3.c). The Facility Agent shall furnish a
certificate to the Borrower on the date such Loan Request is delivered setting
forth such Spot Rate of Exchange, its derivation and the calculation of the US
Dollar BpiFAE Balance Amount. If the Borrower elects to so finance the BpiFAE
Premium and receive the proceeds in EUR, the Borrower will be deemed to have
directed the Facility Agent to pay over to the Borrower or, if the Borrower so
requires in a Loan Request, directly to the Builder on behalf of the Borrower
that portion of the EUR amount of the BpiFAE Premium to be financed with the
proceeds of the advance on the Actual Delivery Date and to retain for its own
account deposits made by the Lenders in Dollars in an amount equal to the US
Dollar BpiFAE Balance Amount.

f)
In relation to any Additional Advance that is to be advanced to the Borrower in
respect of the Non-Yard Costs it is agreed that:

i)
an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the Paid
Non-Yard Costs shall be advanced to the Borrower on the Actual Delivery Date in
accordance with the provisions of Section 2.3 c), which amount shall be
determined



16



--------------------------------------------------------------------------------

 


by the Facility Agent based on the amounts contained in the Delivery Non-Yard
Costs Certificate; and
ii)
an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Unpaid Non-Yard Costs, which amount shall be determined by the Facility Agent
based on the amounts contained in the Delivery Non-Yard Costs Certificate (the
“Escrow Amount”), shall be remitted by the Facility Agent (and the Borrower
hereby instructs the Facility Agent to make such remittance) to the Escrow
Account and such amount shall be regulated in accordance with the following
provisions of this Section 2.3 f) and the Escrow Account Security,

subject to the aggregate of the amounts referred to in i) and ii) above not
exceeding the Maximum Non-Yard Costs Amount.
Where an Escrow Amount payment is made to the Escrow Account pursuant to ii)
above, the Borrower shall be entitled at any time prior to the NYC Cut Off Date
to provide the Facility Agent with the Final Non-Yard Cost Certificate setting
out the final amount of the Paid Non-Yard Costs. Where the Final Non-Yard Costs
Certificate is so received by the Facility Agent, the Facility Agent shall
determine promptly the final EUR amount of the Paid Non-Yard Costs based on the
amounts contained in the Final Non-Yard Costs Certificate and the US Dollar
Equivalent of such EUR amount and within one Business Day thereafter shall
authorize the release of the Escrow Amount (or, if less, an amount equal to the
US Dollar Equivalent of eighty per cent of the Final Paid Non-Yard Costs (as
determined above) less the amount previously advanced to the Borrower under i)
above) to the Borrower. Any interest accruing on the Escrow Account shall be
released to the Borrower at the same time as the release of the Escrow Amount
(or, if applicable, part thereof) to the Borrower pursuant to this provision.
If any amount of the Escrow Amount remains on the Escrow Account on the day
falling immediately after the NYC Cut Off Date (having regard to any applicable
permitted release of moneys from the Escrow Account to the Borrower referred to
above) then on the Business Day thereafter the Facility Agent shall be entitled
to request the withdrawal of that amount from the Escrow Account and shall apply
the amount so received, on behalf of the Borrower, in or towards prepayment of
the Loan.
The basis on which the Escrow Account Security is held by the Security Trustee
for the benefit of the Lenders is regulated under the agency and trust deed
dated 22 June 2016 (as amended and restated and as acceded to by the Borrower)
between the parties to this Agreement and the Security Trustee.

SECTION 2.4.    Funding. Each Lender may, if it so elects, fulfill its
obligation to make or continue its portion of the Loan hereunder by causing a
branch or Affiliate (or an international banking facility created by such
Lender) other than that indicated next to its signature to this Agreement or, as
the case may be, in the relevant Lender Assignment Agreement, to make or
maintain such portion of the Loan; provided that such portion of the Loan shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrower to repay such portion of the Loan shall nevertheless
be to such Lender for the account of such foreign branch, Affiliate


17



--------------------------------------------------------------------------------

 


or international banking facility; provided, further, that the Borrower shall
not be required to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and
4.7 that is greater than the amount which it would have been required to pay had
the Lender not caused such branch or Affiliate (or international banking
facility) to make or maintain such portion of the Loan.

ARTICLE III    
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1.    Repayments.
a)
The Borrower shall repay the Loan in 24 equal semi-annual installments, with the
first installment to fall due on the date falling six (6) months after the
Actual Delivery Date and the final installment to fall due on the date of Final
Maturity.

b)
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.


SECTION 3.2.    Prepayment.
a)
The Borrower

i)
may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

(A)
all such voluntary prepayments shall require at least five (5) Business Days’
prior written notice to the Facility Agent; and

(B)
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility Agent,
in satisfaction of the remaining repayment installments of the Loan; and

ii)
shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

b)
If it becomes unlawful in any jurisdiction for any Lender to perform any of its
obligations under the Loan Documents or to maintain or fund its portion of the
Loan, the affected Lender may give written notice (the "Illegality Notice") to
the Borrower and the Facility Agent of such event, including reasonable details
of the relevant circumstances.

c)
If an affected Lender delivers an Illegality Notice, the Borrower, the Facility
Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the



18



--------------------------------------------------------------------------------

 


Borrower shall have the right, but not the obligation, exercisable at any time
within 50 days after receipt of such Illegality Notice or, if earlier, the date
upon which the unlawful event referred to in (b) above will apply (but not being
a date falling earlier than the end of the 20 Business Day period referred to
above) (the "Option Period"), either (1) to prepay the portion of the Loan held
by such Lender in full on or before the expiry of the Option Period, together
with all unpaid interest and fees thereon accrued to but excluding the date of
such prepayment, or (2) to replace such Lender on or before the expiry of the
Option Period with one or more financial institutions (I) acceptable to the
Facility Agent (such consent not to be unreasonably withheld or delayed) and
(II) where relevant, eligible to benefit from an Interest Stabilisation
Agreement, pursuant to assignment(s) notified to and consented in writing by
BpiFAE and, where relevant Natixis DAI, provided that (x) in the case of a
single assignment, any such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or, in
the case of more than one assignment, an assignment of a portion of such rights
and obligations made concurrently with another such assignment or other such
assignments that collectively cover all of the rights and obligations of the
assigning Lender under this Agreement and (y) no Lender shall be obliged to make
any such assignment as a result of an election by the Borrower pursuant to this
Section 3.2(c) unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders and/or the Borrower in an aggregate
amount at least equal to the portion of the Loan held by such Lender, together
with all unpaid interest and fees thereon accrued to but excluding the date of
such assignment (and all other amounts then owing to such Lender under this
Agreement).
Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement.

SECTION 3.3.    Interest Provisions. Interest on the outstanding principal
amount of the Loan shall accrue and be payable in accordance with this Section
3.3.

SECTION 3.3.1.    Rates. The Loan shall accrue interest from the Actual Delivery
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at the Fixed Rate or, where the proviso to Section 5.1.10 applies, the Floating
Rate. Interest calculated at the Fixed Rate or the Floating Rate shall be
payable semi-annually in arrears on each Repayment Date. The Loan shall bear
interest from and including the first day of the applicable Interest Period to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to the Loan. All interest shall be calculated on the
basis of the actual number of days elapsed over a year comprised of 360 days.

SECTION 3.3.2.    [Intentionally omitted]

SECTION 3.3.3.    Interest stabilisation. Each Lender who is a party hereto on
the Restatement Date represents and warrants to the Borrower that it has entered
into an Interest Stabilisation Agreement and any Lender not a party hereto on
the Restatement Date (other than BpiFAE or CAFFIL as assignee of all or any of
SFIL’s rights as Lender following the enforcement of the security granted
pursuant


19



--------------------------------------------------------------------------------

 


to paragraph (iv) of Section 11.11.1 in connection with the BpiFAE Enhanced
Guarantee, subject as provided in Section 11.11.1(iv))represents and warrants to
the Borrower on the date that such Lender becomes a party hereto that it has
entered into an Interest Stabilisation Agreement on or prior to becoming a party
hereto.

SECTION 3.3.4.    Post-Maturity Rates. After the date any principal amount of
the Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.

SECTION 3.3.5.    Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:
a)
each Interest Payment Date;

b)
each Repayment Date;

c)
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

d)
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.


SECTION 3.3.6.    Interest Rate Determination; Replacement Reference Banks.
Where Section 3.3.4 or the Floating Rate applies, the Facility Agent shall
obtain from each Reference Bank timely information for the purpose of
determining the LIBO Rate in the event that no offered quotation appears on
Thomson Reuters LIBOR01 Page (or any successor page) and the LIBO Rate is to be
determined by reference to quotations supplied by the Reference Banks and not by
reference to the Historic Screen Rate. If any one or more of the Reference Banks
shall fail to furnish in a timely manner such information to the Facility Agent
for any such interest rate, the Facility Agent shall determine such interest
rate on the basis of the information furnished by the remaining Reference Banks.
If the Borrower elects to add an additional Reference Bank hereunder or a
Reference Bank ceases for any reason to be able and willing to act as such, the
Facility Agent shall, at the direction of the Required Lenders and after
consultation with the Borrower and the Lenders, appoint a replacement for such
Reference Bank reasonably acceptable to the Borrower, and such replaced
Reference Bank shall cease to be a Reference Bank hereunder. The Facility Agent
shall furnish to the Borrower and to the Lenders each determination of the LIBO
Rate made by reference to quotations of interest rates furnished by Reference
Banks (it being understood that the Facility Agent shall not be required to
disclose to any party hereto (other than the Borrower) any information regarding
any Reference Bank or any rate quoted by a Reference Bank, including, without
limitation, whether a Reference Bank has provided a rate or the rate provided by
any individual Reference Bank).


20



--------------------------------------------------------------------------------

 


Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

SECTION 3.4.    Commitment Fees. Subject to clause 10.1 of the Novation
Agreement, the Borrower agrees to pay to the Facility Agent for the account of
each Lender a commitment fee (the “Commitment Fee”) on its daily unused portion
of Maximum Loan Amount (as such amount may be adjusted from time to time), for
the period commencing on the Signing Date and continuing through the earliest to
occur (the “Commitment Fee Termination Date”) of (i) the Actual Delivery Date,
(ii) the date upon which the Facility Agent has provided the Borrower with
written notice that the Lenders will not advance the Loan because the
Commitments have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated in full pursuant to clause 10.2 of the Novation Agreement.

SECTION 3.4.1.    Payment. The Commitment Fee shall be payable by the Borrower
to the Facility Agent for the account of each Lender six-monthly in arrears,
with the first such payment (the “First Commitment Fee Payment”) to be made on
the day falling six months following the Signing Date and the final such payment
to be made on the Commitment Fee Termination Date (each date on which a
Commitment Fee payment is required to be made in accordance with this Section
3.4.1 referred to herein as a “Commitment Fee Payment Date”). The Commitment Fee
shall be in the amount in EUR equal to the product of the Applicable Commitment
Rate, multiplied by, for each day elapsed since the preceding Commitment Fee
Payment Date (or, in the case of the First Commitment Fee Payment, the Signing
Date), 75% of the Maximum Loan Amount, divided by 360 days.

SECTION 3.5.    Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.

ARTICLE IV    

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1.    LIBO Rate Lending Unlawful. If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan where the relevant Lender has
funded itself in the interbank market at a rate based on the LIBO Rate, the
obligation of such Lender to make, continue or maintain its portion of the Loan
shall, upon notice thereof to the Borrower, the Facility Agent and each other
Lender, forthwith be suspended until the circumstances causing such suspension
no longer exist, provided that such Lender’s obligation to make, continue and
maintain its portion of the Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain its portion of the


21



--------------------------------------------------------------------------------

 


Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Floating Rate Margin.



SECTION 4.2.    Deposits Unavailable. If any Lender has funded itself in the
interbank market and the Facility Agent shall have determined that:
a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

b)
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

c)
the cost to Lenders that in the aggregate hold more than 50% of the aggregate
outstanding principal amount of the Loan then held by Lenders of obtaining
matching deposits in the relevant interbank market for the relevant Interest
Period would be in excess of the LIBO Rate (provided, that no Lender may
exercise its rights under this Section 4.2.c) for amounts up to the difference
between such Lender’s cost of obtaining matching deposits on the date such
Lender becomes a Lender hereunder less the LIBO Rate on such date),

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on Thomson
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Thomson Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’ service)
(or, in the case of clause (c) above, the lesser of (x) the respective cost to
the Lenders of funding the respective portions of the Loan held by the Lenders
and (y) such weighted average). The Facility Agent shall furnish a certificate
to the Borrower as soon as reasonably practicable after the Facility Agent has
given such Determination Notice setting forth such rate(s). In the event that
the circumstances described in this Section 4.2 shall extend beyond the end of
an interest period agreed or set pursuant hereto, the foregoing procedure shall
be repeated as often as may be necessary.

SECTION 4.3.    Increased LIBO Rate Loan Costs, etc. If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower,


22



--------------------------------------------------------------------------------

 


or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:
a)
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

b)
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

c)
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

d)
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and the terms of the BpiFAE Insurance Policy and (if the Fixed Rate
applies) the arrangements with Natixis DAI relating to the CIRR) to designate a
different Lending Office if the making of such a designation would avoid the
effects of such law, regulation or regulatory requirement or any change therein
or in the interpretation thereof and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (B) the Borrower
shall forthwith upon such demand pay to the Facility Agent for the account of
such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount,


23



--------------------------------------------------------------------------------

 


(v) certify that such request is consistent with its treatment of other
borrowers that are subject to similar provisions, and (vi) certify that, to the
best of its knowledge, such change in circumstance is of general application to
the commercial banking industry in such Lender’s jurisdiction of organization or
in the relevant jurisdiction in which such Lender does business. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that in relation to increased costs or reductions arising
after the Effective Date the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than three months prior to the date that such Lender notifies the Borrower
of the circumstance giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such cost or reductions and of such Lender’s intention to claim
compensation therefor.
It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).

SECTION 4.4.    Funding Losses.

SECTION 4.4.1.    Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds acquired by such Lender, to make, continue or maintain any portion
of the principal amount of its portion of the Loan as a result of:
i)
any repayment or prepayment or acceleration of the principal amount of such
Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment or (if the Floating Rate applies) any repayment or
prepayment or acceleration on a date other than the scheduled last day of an
Interest Period or otherwise scheduled date for repayment or payment; or

ii)
the relevant portion of the Loan not being made in accordance with the Loan
Request therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in clause 6.1(c) of the Novation Agreement and
Article V not being satisfied,

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:
a)
if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount equal to the amount by which:

(i)
interest calculated at the Floating Rate (excluding the Floating Rate Margin)
which such Lender would have received on its share of the amount of the Loan
subject to such Funding Losses Event



24



--------------------------------------------------------------------------------

 


for the period from the date of receipt of any part of its share in the Loan to
the last day of the applicable Interest Period,
exceeds:
(ii)
the amount which such Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period; or

b)
if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.

Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the CIRR mechanism, any prepayment (whether voluntary,
involuntary or mandatory, including following the acceleration of the Loan) will
be subject to the mandatory payment by the Borrower of the amount calculated in
liaison with the French Authorities two (2) Business Days prior to the
prepayment date by taking into account the differential (the “Rate
Differential”) between the CIRR and the prevailing market yield (currently
ISDAFIX) for each installment to be prepaid and applying such Rate Differential
to the remaining residual period of such installment and discounting to the net
present value as described below. Each of these Rate Differentials will be
applied to the corresponding installment to be prepaid during the period
starting on the date on which such prepayment is required to be made and ending
on the original Repayment Date (as adjusted following any previous prepayments)
for such installment and:
(A)
the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and

(B)
if the cumulated amount of such present values is negative, no amount shall be
due to the Borrower or from the Borrower.

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

SECTION 4.4.2.    Exclusion In the event that a Lender’s wilful misconduct or
gross negligence has caused the loss or cancellation of the BpiFAE Insurance
Policy, the Borrower shall not be liable to indemnify that Lender under Section
4.4.1 for its loss or expense arising due to the occurrence of the Prepayment
Event referred to in Section 9.1.9.

SECTION 4.5.    Increased Capital Costs. If after the Signing Date any change
in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount


25



--------------------------------------------------------------------------------

 


of capital required to be maintained by any Lender or any Person controlling
such Lender, and the rate of return on its or such controlling Person’s capital
as a consequence of its Commitment or its portion of the Loan made by such
Lender is reduced to a level below that which such Lender or such controlling
Person would have achieved but for the occurrence of any such change in
circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in reasonable detail the capital adequacy requirements which have
been imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender does business. In determining such amount, such Lender may
use any method of averaging and attribution that it shall, subject to the
foregoing sentence, deem applicable. Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and the terms of the BpiFAE Insurance Policy and (if the Fixed Rate
applies) the arrangements with Natixis DAI relating to the CIRR) to designate a
different Lending Office if the making of such a designation would avoid such
reduction in such rate of return and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that in relation to increased costs or reductions arising after the Effective
Date the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender notifies the Borrower of
the circumstance giving rise to such reductions and of such Lender’s intention
to claim compensation therefor.
It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).

SECTION 4.6.    Taxes. All payments by the Borrower of principal of, and
interest on, the Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income,


26



--------------------------------------------------------------------------------

 


excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s net
income or receipts of such Lender and franchise taxes imposed in lieu of net
income taxes or taxes on receipts, by the jurisdiction under the laws of which
such Lender is organized or any political subdivision thereof or the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof or any other jurisdiction unless such net income taxes are imposed
solely as a result of the Borrower’s activities in such other jurisdiction, and
any taxes imposed under FATCA (such non-excluded items being called “Covered
Taxes”). In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Covered Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:
a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

b)
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

c)
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and the terms of the BpiFAE Insurance Policy and (if
the Fixed Rate applies) the arrangements with Natixis DAI relating to the CIRR)
to change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section


27



--------------------------------------------------------------------------------

 


4.6, a distribution hereunder by the Facility Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.
All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.
Any value added tax chargeable in respect of any services supplied by a Lender
or an Agent under this Agreement shall, on delivery of the value added tax
invoice, be paid in addition to any sum agreed to be paid hereunder.

SECTION 4.7.    Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from


28



--------------------------------------------------------------------------------

 


the Effective Time, pay to the Facility Agent for the account of each Lender on
the last day of each Interest Period, so long as the relevant Lending Office of
such Lender is required to maintain reserves against “Eurocurrency liabilities”
under Regulation D of the F.R.S. Board, upon notice from such Lender, an
additional amount equal to the product of the following for the Loan for each
day during such Interest Period:
(i)    the principal amount of the Loan outstanding on such day; and
(ii)    the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the Signing
Date in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and
(iii)    1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the BpiFAE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the CIRR) to avoid the requirement of maintaining such reserves
(including by designating a different Lending Office) if such efforts would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 4.8.    Payments, Computations, etc.
a)
Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the
Facility Agent for the pro rata account of the Lenders entitled to receive such
payment. All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.

b)
Each Lender hereby instructs the Facility Agent, with respect to any portion of
the Loan held by such Lender, to pay directly to such Lender interest thereon at
the Fixed Rate or (if the proviso to Section 5.1.10 applies) the Floating Rate,
on the basis that (if the Fixed Rate applies) such Lender will, where amounts
are payable to Natixis



29



--------------------------------------------------------------------------------

 


by that Lender under the Interest Stabilisation Agreement, account directly to
Natixis for any such amounts payable by that Lender under the Interest
Stabilisation Agreement to which such Lender is a party.
c)
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.


SECTION 4.9.    Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or
4.7, the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent and (if the Fixed Rate applies) Natixis DAI,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement and (ii) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the Signing Date (or, with respect to any
Lender not a party hereto on the Signing Date, on the date that such Lender
becomes a party hereto), there is no existing treaty, law, regulation,
regulatory requirement, interpretation, directive, guideline, decision or
request pursuant


30



--------------------------------------------------------------------------------

 


to which such Lender would be entitled to request any payments under any of
Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account of such Lender.

SECTION 4.10.    Sharing of Payments.

SECTION 4.10.1.    Payments to Lenders. If a Lender (a "Recovering Lender")
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a "Recovered Amount") and applies
that amount to a payment due under the Loan Documents then:
a)
the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

c)
the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.


SECTION 4.10.2.    Redistribution of payments. The Facility Agent shall treat
the Sharing Payment as if it had been paid by the Borrower and distribute it
between the Lenders (other than the Recovering Lender) (the "Sharing Lenders")
in accordance with the provisions of this Agreement towards the obligations of
the Borrower to the Sharing Lenders.

SECTION 4.10.3.    Recovering Lender's rights. On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the
Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.

SECTION 4.10.4.    Reversal of redistribution If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:
a)
each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

b)
as between the Borrower and each relevant Sharing Lender, an amount equal to the
relevant Redistributed Amount will be treated as not having been paid by the
Borrower.



31



--------------------------------------------------------------------------------


 


SECTION 4.10.5.    Exceptions.
a)
This Section 4.10 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Section 4.10, have a valid and
enforceable claim against the Borrower.

b)
A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

(i)
it notified the other Lender of the legal or arbitration proceedings; and

(ii)
the other Lender had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable having received
notice and did not take separate legal or arbitration proceedings.


SECTION 4.11.    Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.

SECTION 4.12.    Use of Proceeds. The Borrower shall apply the proceeds of the
Loan made available to the Borrower in respect of the Additional Advances for
the purpose of making payments of, or reimbursing the Borrower for payments
already made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the
Novation Agreement and, without limiting the foregoing, no proceeds of the Loan
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation U.

SECTION 4.13.    FATCA Information.
a)
Subject to paragraph c) below, each party (other than the Borrower) shall,
within ten Business Days of a reasonable request by another party (other than
the Borrower):

(i)    confirm to that other party whether it is:
(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;



32



--------------------------------------------------------------------------------

 


(ii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;
(iii)    supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party's compliance with any other law, regulation, or
exchange of information regime.
b)
If a party confirms to another party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

c)
Paragraph a) above shall not oblige any Lender or the Facility Agent to do
anything, and paragraph a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:

(i)    any law or regulation;
(ii)    any fiduciary duty; or
(iii)    any duty of confidentiality.
d)
If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.

e)
Each party may make a FATCA Deduction from a payment under this Agreement that
it is required to be made by FATCA, and any payment required in connection with
that FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.


SECTION 4.14.    Resignation of the Facility Agent. The Facility Agent shall
resign (and, to the extent applicable, shall use reasonable endeavours to
appoint a successor Facility Agent) if, either:
a)
the Facility Agent fails to respond to a request under Section 4.13 and a Lender
reasonably believes that the Facility Agent will not be (or will have ceased to
be) a FATCA Exempt Party;

b)
the information supplied by the Facility Agent pursuant to Section 4.13
indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party; or



33



--------------------------------------------------------------------------------

 


c)
the Facility Agent notifies the Lenders that the Facility Agent will not be (or
will have ceased to be) a FATCA Exempt Party;

and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.

ARTICLE V    

CONDITIONS TO BORROWING

SECTION 5.1.    Advance of the Loan. The obligation of the Lenders to fund the
relevant portion of the Loan to be made available on the Actual Delivery Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.1 prior to funding on the Actual Delivery Date.

SECTION 5.1.1.    Resolutions, etc. The Facility Agent shall have received from
the Borrower:
a)
a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
(y) Organic Documents of the Borrower,
and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and
b)
a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.


SECTION 5.1.2.    Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:
a)
Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto (and which shall be updated
to include reference to the Escrow Account Security);

b)
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 hereto (and which shall be updated
to include reference to the Escrow Account Security) and, if the BpiFAE
Insurance Policy is



34



--------------------------------------------------------------------------------

 


to be re-issued or replaced on or about the Actual Delivery Date, Exhibit B-3
hereto; and
c)
Clifford Chance US LLP, United States tax counsel to the Facility Agent for the
benefit of the Lenders, covering the matters set forth in Exhibit B-4 hereto,

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

SECTION 5.1.3.    BpiFAE Insurance Policy. The Facility Agent or the ECA Agent
shall have received the BpiFAE Insurance Policy duly issued and BpiFAE shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
BpiFAE Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.

SECTION 5.1.4.    Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender or BpiFAE, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the BpiFAE Premium) required to be paid by
the Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed
in writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.

SECTION 5.1.5.    Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:
a)
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made; and

b)
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.


SECTION 5.1.6.    Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:
a)
where an Additional Advance is requested in respect of the Non-Yard Costs, the
Delivery Non-Yard Costs Certificate;

b)
certified as true (by the Builder) copies of the invoice and supporting
documents received by the Builder from the Borrower pursuant to Appendix C of
the Construction Contract in relation to the Paid Non-Yard Costs to be financed
as at the time of issue and a declaration from the Borrower and the Builder in
substantially



35



--------------------------------------------------------------------------------

 


the form set forth in Exhibit D hereto that the requirement for a minimum 30%
French content in respect of Non-Yard Costs and change orders in aggregate has
been fulfilled;
c)
a copy of the final commercial invoice from the Builder showing the amount of
the Contract Price (including the Non-Yard Costs and the Other Basic Contract
Price Increases) and the portion thereof payable to the Builder on the Actual
Delivery Date under the Construction Contract; and

d)
copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Basic Contract Price to the
extent not already provided as part of the drawdown conditions for drawdowns
made by the Original Borrower.


SECTION 5.1.7.    Foreign Exchange Counterparty Confirmations. The Facility
Agent shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.

SECTION 5.1.8.    Protocol of delivery. The Facility Agent shall have received a
copy of the protocol of delivery and acceptance under the Construction Contract
duly signed by the Builder and the Borrower or Celebrity Edge Inc.

SECTION 5.1.9.    Title to Purchased Vessel. The Facility Agent shall have
received evidence that the Purchased Vessel is legally and beneficially owned by
the Borrower or Celebrity Edge Inc., free of all recorded Liens, other than
Liens permitted by Section 7.2.3 and, to the extent not yet discharged, the
Mortgage (as defined in the Novation Agreement).

SECTION 5.1.10.    Interest Stabilisation. The ECA Agent shall have received a
duly executed fixed rate approval from Natixis DAI issued to the Lenders in
respect of the CIRR applicable to the Loan and shall have been informed by the
French Authorities of the conditions of the interest make-up mechanisms
(stabilisation du taux d'intérêt) applicable to the Loan under the applicable
Interest Stabilisation Agreement in respect of the Lenders, such conditions to
specify, among other things, that the CIRR has been retained under the interest
make-up mechanisms applicable to the Loan.
In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.
Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by the replacement of the Ineligible
Lender as set out below, with such replacement to take effect for the purpose of
this Section on the Actual Delivery Date.
On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such


36



--------------------------------------------------------------------------------

 


Ineligible Lender pursuant to Section 3.3.3, to replace such Ineligible Lender
with another bank or financial institution reasonably acceptable to the Facility
Agent, BpiFAE and Natixis DAI with effect from the Actual Delivery Date,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the Ineligible Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the Ineligible Lender under this Agreement and (ii) no
Lender shall be obligated to make effective any such assignment as a result of a
demand by the Borrower pursuant to this Section unless and until such Lender
shall have received one or more payments from one or more Assignee Lenders in an
aggregate amount equal to the aggregate outstanding principal amount of the
portion of the Novated Loan Balance which, immediately following the Novation
Effective Time, would have been owing to such Lender pursuant to Section 2.3(a)
had that Lender not been replaced prior to the Novation Effective Time. The ECA
Agent and the Facility Agent shall, at the request of the Borrower, use
reasonable efforts to assist the Borrower in finding a bank or financial
institution acceptable to the Borrower to replace such Ineligible Lender, and
taking such other steps that may be reasonably required and which are within the
control of the ECA Agent and the Facility Agent to assist with the satisfaction
of the condition precedent in Section 5.1.10 prior to funding on the Actual
Delivery Date.
Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition precedent in Section 5.1.10 is not satisfied the Floating
Rate should apply to the Loan, such election to be made by notice in writing to
the Facility Agent not less than five (5) Business Days prior to the anticipated
Actual Delivery Date in which event, subject to the approval of BpiFAE, the Loan
shall bear interest at the Floating Rate and the condition set out in Section
5.1.10 shall be deemed waived by the Lenders.
The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information) that the condition precedent in
Section 5.1.10 will not or may not be satisfied as required by Section 5.1.10.

SECTION 5.1.11.    Escrow Account Security. The Facility Agent shall have
received the Escrow Account Security duly executed by the Borrower together with
a duly executed notice of charge and acknowledgement thereto executed by the
Borrower and the Escrow Account Bank respectively.

ARTICLE VI    

REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date (except as otherwise stated).

SECTION 6.1.    Organization, etc. The Borrower is a corporation validly
organized and existing and in good standing under the laws of its


37



--------------------------------------------------------------------------------

 


jurisdiction of incorporation; the Borrower is duly qualified to do business and
is in good standing as a foreign corporation in each jurisdiction where the
nature of its business requires such qualification, except where the failure to
be so qualified would not have a Material Adverse Effect; and the Borrower has
full power and authority, has taken all corporate action and holds all
governmental and creditors’ licenses, permits, consents and other approvals
necessary to enter into each Loan Document and to perform the Obligations.

SECTION 6.2.    Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not:
a)
contravene the Borrower’s Organic Documents;

b)
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

c)
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

d)
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

e)
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.


SECTION 6.3.    Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the Actual Delivery Date or that have been obtained or actions not
required to be taken on or prior to the Actual Delivery Date or that have been
taken). The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Actual
Delivery Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

SECTION 6.4.    Compliance with Environmental Laws. The Borrower is in
compliance with all applicable Environmental Laws, except to the extent that the
failure to so comply would not have a Material Adverse Effect.

SECTION 6.5.    Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy,


38



--------------------------------------------------------------------------------

 


insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

SECTION 6.6.    No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.

SECTION 6.7.    Litigation. There is no action, suit, litigation, investigation
or proceeding pending or, to the knowledge of the Borrower, threatened against
the Borrower, that (i) except as set forth in filings made by the Borrower with
the SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

SECTION 6.8.    The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:
a)
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

b)
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

c)
classed as required by Section 7.1.4(b),

d)
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

e)
insured against loss or damage in compliance with Section 7.1.5, and

f)
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.


SECTION 6.9.    Obligations rank pari passu; Liens.
a)
The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

b)
As at the date of this Agreement, the provisions of this Agreement which permit
or restrict the granting of Liens are no less favorable than the provisions
permitting or restricting the granting of Liens in any other agreement entered
into by the Borrower with any other person providing financing or credit to the
Borrower.



39



--------------------------------------------------------------------------------


 


SECTION 6.10.    Withholding, etc.. As of the Signing Date, no payment to be
made by the Borrower under any Loan Document is subject to any withholding or
like tax imposed by any Applicable Jurisdiction.

SECTION 6.11.    No Filing, etc. Required. No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Actual Delivery Date or that have
been made).

SECTION 6.12.    No Immunity. The Borrower is subject to civil and commercial
law with respect to the Obligations. Neither the Borrower nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to the Obligations (to the extent such suit, court
jurisdiction, judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).

SECTION 6.13.    Investment Company Act. The Borrower is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

SECTION 6.14.    Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

SECTION 6.15.    Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature. All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with this Agreement have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized). All financial and other information furnished to the Facility
Agent and the Lenders in writing by or on behalf of


40



--------------------------------------------------------------------------------

 


the Borrower by its chief financial officer, treasurer or corporate controller
after the date of this Agreement shall have been prepared by the Borrower in
good faith.

SECTION 6.16.    Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

ARTICLE VII    

COVENANTS

SECTION 7.1.    Affirmative Covenants. The Borrower agrees with the Facility
Agent and each Lender that, from the Effective Date (or, where applicable, from
such time as may be stated in any applicable provision below) until all
Commitments have terminated and all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.

SECTION 7.1.1.    Financial Information, Reports, Notices, etc. The Borrower
will furnish, or will cause to be furnished, to the Facility Agent (with
sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
a)
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

b)
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing



41



--------------------------------------------------------------------------------

 


audited consolidated financial statements of the Borrower for such Fiscal Year
prepared in accordance with GAAP (including a balance sheet and profit and loss
statement) and audited by PricewaterhouseCoopers LLP or another firm of
independent public accountants of similar standing;
c)
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

d)
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

e)
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

f)
as soon as the Borrower becomes aware thereof, notice of any event which, in its
reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

g)
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

h)
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.

SECTION 7.1.2.    Approvals and Other Consents. The Borrower will obtain (or
cause to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.


42



--------------------------------------------------------------------------------


 


SECTION 7.1.3.    Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):
a)
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

b)
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

c)
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

d)
compliance with all applicable Environmental Laws;

e)
compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and

f)
the Borrower will maintain in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.


SECTION 7.1.4.    The Purchased Vessel. The Borrower will:
a)
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

b)
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

c)
provide the following to the Facility Agent with respect to the Purchased
Vessel:

(i)    evidence as to the ownership of the Purchased Vessel by the Borrower or
one of the Borrower’s wholly owned Subsidiaries; and
(ii)    evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3;


43



--------------------------------------------------------------------------------

 


d)
within seven days after the Actual Delivery Date, provide the following to the
Facility Agent with respect to the Purchased Vessel:

(i)    evidence of the class of the Purchased Vessel; and
(ii)    evidence as to all required insurance being in effect with respect to
the Purchased Vessel.

SECTION 7.1.5.    Insurance. The Borrower will maintain or cause to be
maintained with responsible insurance companies insurance with respect to the
Purchased Vessel against such casualties, third-party liabilities and
contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained by the Borrower and certifying as to
compliance with this Section.

SECTION 7.1.6.    Books and Records. The Borrower will keep books and records
that accurately reflect all of its business affairs and transactions and permit
the Facility Agent and each Lender or any of their respective representatives,
at reasonable times and intervals and upon reasonable prior notice, to visit
each of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.

SECTION 7.1.7.    BpiFAE Insurance Policy/French Authority Requirements. The
Borrower shall, on the reasonable request of the ECA Agent or the Facility
Agent, provide such other information as required under the BpiFAE Insurance
Policy and/or the Interest Stabilisation Agreement as necessary to enable the
ECA Agent or the Facility Agent to obtain the full support of the relevant
French Authority pursuant to the BpiFAE Insurance Policy and/or the Interest
Stabilisation Agreement (as the case may be). The Borrower must pay to the ECA
Agent or the Facility Agent the amount of all reasonable costs and expenses
reasonably incurred by the ECA Agent or the Facility Agent in connection with
complying with a request by any French Authority for any additional information
necessary or desirable in connection with the BpiFAE Insurance Policy or the
Interest Stabilisation Agreement (as the case may be); provided that the
Borrower is consulted before the ECA Agent or Natixis incurs any such cost or
expense.

SECTION 7.2.    Negative Covenants. The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.2.

SECTION 7.2.1.    Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any principal business activity


44



--------------------------------------------------------------------------------

 


other than those engaged in by the Borrower and its Subsidiaries on the date
hereof and other business activities reasonably related, ancillary or
complimentary thereto or that are reasonable extensions thereof.

SECTION 7.2.2.    Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
a)
Indebtedness secured by Liens of the type described in Section 7.2.3;

b)
Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

c)
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

d)
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and

e)
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.


SECTION 7.2.3.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
a)
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

b)
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) 10.0% of the total assets of the Borrower and its Subsidiaries (the
“Lien Basket



45



--------------------------------------------------------------------------------

 


Amount”) taken as a whole as determined in accordance with GAAP as at the last
day of the most recent ended Fiscal Quarter; provided, however that, if, at any
time, the Senior Debt Rating of the Borrower is less than Investment Grade as
given by both Moody’s and S&P, the Lien Basket Amount shall be the greater of
(x) 5.0% of the total assets of the Borrower and its Subsidiaries taken as a
whole as determined in accordance with GAAP as at the last day of the most
recent ended Fiscal Quarter and (y) $735,000,000;
c)
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

d)
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

e)
Liens securing Government-related Obligations;

f)
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

g)
Liens of carriers, warehousemen, mechanics, material-men and landlords incurred
in the ordinary course of business for sums not overdue by more than 60 days or
being diligently contested in good faith by appropriate proceedings;

h)
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

i)
Liens for current crew’s wages and salvage;

j)
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

k)
Liens on Vessels that:

(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;


46



--------------------------------------------------------------------------------

 


(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
l)
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

m)
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

n)
Liens on cash or Cash Equivalents or marketable securities securing obligations
in respect of Hedging Instruments not incurred for speculative purposes or
securing letters of credit that support such obligations;

o)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;

p)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; and

q)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.


SECTION 7.2.4.    Financial Condition. The Borrower will not permit:
a)
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

b)
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing


47



--------------------------------------------------------------------------------

 


on January 1, 2007 and ending on the last day of the Fiscal Quarter most
recently ended (treated for these purposes as a single accounting period, but in
any event excluding any Fiscal Quarters for which the Borrower and its
Subsidiaries have a consolidated net loss).

SECTION 7.2.5.    [Intentionally omitted]
SECTION 7.2.6.     Consolidation, Merger, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, liquidate or dissolve, consolidate with,
or merge into or with, any other corporation except:
a)
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

b)
so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

(i)    after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, (and without prejudice to the provisions of Sections
3.2b) and c) and 9.1.10, which shall not restrict the proposed merger but which
can still apply to the extent that the proposed merger would give rise to any of
the events or circumstances contemplated by such Sections):
(A)
the surviving corporation shall have assumed in a writing, delivered to the
Facility Agent, all of the Borrower’s obligations hereunder and under the other
Loan Documents; and

(B)
the surviving corporation shall, promptly upon the request of the Facility Agent
or any Lender, supply such documentation and other evidence as is reasonably
requested by the Facility Agent or any Lender in order for the Facility Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations.



48



--------------------------------------------------------------------------------


 


SECTION 7.2.7.    Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, :
all or substantially all of the assets of (a) the Borrower or (b) the
Subsidiaries of the Borrower, taken as a whole, except sales of assets between
or among the Borrower and Subsidiaries of the Borrower.

SECTION 7.3.    Lender incorporated in the Federal Republic of Germany. The
representations and warranties and covenants given in Sections 6.16 and 7.1.3(f)
respectively shall only be given, and be applicable to, a Lender incorporated in
the Federal Republic of Germany insofar as the giving of and compliance with
such representations and warranties do not result in a violation of or conflict
with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

ARTICLE VIII    

EVENTS OF DEFAULT

SECTION 8.1.    Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

SECTION 8.1.1.    Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.

SECTION 8.1.2.    Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.

SECTION 8.1.3.    Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).


49



--------------------------------------------------------------------------------


 


SECTION 8.1.4.    Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; or (c)
any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity; or (d) any such Indebtedness
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption or by
voluntary agreement), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness is required to be made, in each case prior
to the scheduled maturity thereof (other than as a result of any sale or other
disposition of any property or assets under the terms of such Indebtedness);
provided that any required prepayment or right to require prepayment triggered
by terms that are certified by the Borrower to be unique to, but customary in,
ship financings shall not constitute an Event of Default under this Section
8.1.4 so long as any required prepayment is made when due. For purposes of
determining Indebtedness for any Hedging Instrument, the principal amount of the
obligations under any such instrument at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any
Principal Subsidiary would be required to pay if such instrument were terminated
at such time.

SECTION 8.1.5.    Bankruptcy, Insolvency, etc. The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
a)
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

b)
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

c)
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a



50



--------------------------------------------------------------------------------

 


substantial part of its property, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 60 days, provided that in the
case of such an event in respect of the Borrower, the Borrower hereby expressly
authorizes the Facility Agent and each Lender to appear in any court conducting
any relevant proceeding during such 60-day period to preserve, protect and
defend their respective rights under the Loan Documents;
d)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

e)
take any corporate action authorizing, or in furtherance of, any of the
foregoing.


SECTION 8.2.    Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 8.1.5 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of the Loan and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand.

SECTION 8.3.    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with BpiFAE who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

ARTICLE IX    

PREPAYMENT EVENTS

SECTION 9.1.    Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

SECTION 9.1.1.    Change of Control. There occurs any Change of Control.


51



--------------------------------------------------------------------------------


 


SECTION 9.1.2.    Unenforceability. Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.

SECTION 9.1.3.    Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

SECTION 9.1.4.    Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

SECTION 9.1.5.    Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
a)
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

b)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.


SECTION 9.1.6.    Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.

SECTION 9.1.7.    Arrest. The Purchased Vessel shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.

SECTION 9.1.8.    Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).

SECTION 9.1.9.    BpiFAE Insurance Policy. The BpiFAE Insurance Policy is
cancelled for any reason or ceases to be in full force and effect.


52



--------------------------------------------------------------------------------


 


SECTION 9.1.10.    Illegality. No later than the close of business on the last
day of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either: (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other Obligations owing to such Lender either (i) forthwith or, as the case
may be, (ii) on a future specified date not being earlier than the latest date
permitted by the relevant law.

SECTION 9.2.    Mandatory Prepayment. If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower require the Borrower to prepay in full on the date of such notice
all principal of and interest on the Loan and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan and
all accrued and unpaid interest thereon and all other Obligations).

SECTION 9.3.    Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the BpiFAE Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the BpiFAE Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion. The Lenders will
use reasonable efforts to involve BpiFAE in such negotiations.

ARTICLE X    

THE FACILITY AGENT AND THE ECA AGENT

SECTION 10.1.    Actions. Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and Sumitomo Mitsui Banking Corporation Europe
Limited, Paris Branch as ECA Agent, as its agent under and for purposes of this
Agreement and each other Loan Document (for purposes of this Article X, the
Facility Agent and the ECA Agent are referred to collectively as the “Agents”).
Each Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel or as
otherwise instructed by any French Authority, it being understood and agreed
that any instructions provided by a French Authority shall prevail), to exercise
such powers hereunder and


53



--------------------------------------------------------------------------------

 


thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Neither Agent shall be obliged to act on the instructions of
any Lender or the Required Lenders if to do so would, in the opinion of such
Agent, be contrary to any provision of this Agreement or any other Loan Document
or the BpiFAE Insurance Policy or to any law or the conflicting instructions of
any French Authority, or would expose such Agent to any actual or potential
liability to any third party. As between the Lenders and the Agents, it is
acknowledged that each Agent’s duties under this Agreement and the other Loan
Documents are solely mechanical and administrative in nature.

SECTION 10.2.    Indemnity. Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) each Agent, pro rata according
to such Lender’s Percentage, from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel) that be incurred by or asserted or awarded
against, such Agent in any way relating to or arising out of this Agreement and
any other Loan Document or any action taken or omitted by such Agent under this
Agreement or any other Loan Document; provided that no Lender shall be liable
for the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from such Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
each Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party. Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction. If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

SECTION 10.3.    Funding Reliance, etc. Each Lender shall notify the Facility
Agent by 4:00 p.m., London time, one day prior to the advance of the Loan if it
is not able to fund the following day. Unless the Facility Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 4:00 p.m., London
time, on the day prior to the advance of the Loan that such Lender will not make
available the amount which would constitute its Percentage of the Loan on the
date specified therefor, the Facility Agent may assume that such Lender has made
such amount available to the Facility Agent


54



--------------------------------------------------------------------------------

 


and, in reliance upon such assumption, may, but shall not be obliged to, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Facility Agent, such
Lender and the Borrower severally agree to repay the Facility Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Facility Agent made such amount available to the Borrower to
the date such amount is repaid to the Facility Agent, at the interest rate
applicable at the time to the Loan without premium or penalty.

SECTION 10.4.    Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

SECTION 10.5.    Successor. The Facility Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders and shall
resign where required to do in accordance with Section 4.14, provided that any
such resignation shall not become effective until a successor Facility Agent has
been appointed as provided in this Section 10.5 and such successor


55



--------------------------------------------------------------------------------

 


Facility Agent has accepted such appointment. If the Facility Agent at any time
shall resign, the Required Lenders shall, subject to the immediately preceding
proviso and subject to the consent of the Borrower (such consent not to be
unreasonably withheld), appoint another Lender as a successor to the Facility
Agent which shall thereupon become such Facility Agent’s successor hereunder
(provided that the Required Lenders shall, subject to the consent of the
Borrower unless an Event or Default or a Prepayment Event shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed)
offer to each of the other Lenders in turn, in the order of their respective
Percentages of the Loan, the right to become successor Facility Agent). If no
successor Facility Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the Facility
Agent’s giving notice of resignation, then the Facility Agent may, on behalf of
the Lenders, appoint a successor Facility Agent, which shall be one of the
Lenders or a commercial banking institution having a combined capital and
surplus of at least $1,000,000,000 (or the equivalent in other currencies),
subject, in each case, to the consent of the Borrower (such consent not to be
unreasonably withheld). Upon the acceptance of any appointment as Facility Agent
hereunder by a successor Facility Agent, such successor Facility Agent shall be
entitled to receive from the resigning Facility Agent such documents of transfer
and assignment as such successor Facility Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Facility Agent, and the resigning Facility Agent
shall be discharged from its duties and obligations under this Agreement. After
any resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:
a)
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Facility Agent under this Agreement; and

b)
Section 11.3 and Section 11.4 shall continue to inure to its benefit.

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

SECTION 10.6.    Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.

SECTION 10.7.    Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such


56



--------------------------------------------------------------------------------

 


Lender’s review of the financial information of the Borrower, this Agreement,
the other Loan Documents (the terms and provisions of which being satisfactory
to such Lender) and such other documents, information and investigations as such
Lender has deemed appropriate, made its own credit decision to extend its
Commitment. Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.

SECTION 10.8.    Copies, etc. Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.

SECTION 10.9.    The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

SECTION 10.10.    The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or


57



--------------------------------------------------------------------------------

 


actual knowledge of the occurrence of any Default unless a Lender or the
Borrower shall have given written notice thereof to the Facility Agent in its
capacity as the Facility Agent. Any information acquired by the Facility Agent
other than specifically in its capacity as the Facility Agent shall not be
deemed to be information acquired by the Facility Agent in its capacity as the
Facility Agent.
The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

SECTION 10.11.    Employment of Agents. In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.

SECTION 10.12.    Distribution of Payments. The Facility Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Facility Agent pursuant to this Agreement or the Loan
Documents (with the exception of any amounts payable pursuant to the Fee Letter
and any amounts which, by the terms of this Agreement or the Loan Documents, are
paid to the Facility Agent for the account of the Facility Agent alone or
specifically for the account of one or more Lenders) and until so paid such
amount shall be held by the Facility Agent on trust absolutely for that Lender.

SECTION 10.13.    Reimbursement. The Facility Agent shall have no liability to
pay any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.


58



--------------------------------------------------------------------------------


 


SECTION 10.14.    Instructions. Where an Agent is authorized or directed to act
or refrain from acting in accordance with the instructions of the Lenders or of
the Required Lenders each of the Lenders shall provide such Agent with
instructions within three (3) Business Days of such Agent’s request (which
request may be made orally or in writing). If a Lender does not provide such
Agent with instructions within that period, that Lender shall be bound by the
decision of such Agent. Nothing in this Section 10.14 shall limit the right of
such Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Required Lenders if such Agent in its
discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with this Agreement or the Loan Documents. In that event, such Agent
will notify the Lenders of the action taken by it as soon as reasonably
practicable, and the Lenders agree to ratify any action taken by the Facility
Agent pursuant to this Section 10.14.

SECTION 10.15.    Payments. All amounts payable to a Lender under this
Section 10 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Facility Agent.

SECTION 10.16.    “Know your customer” Checks. Each Lender shall promptly upon
the request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.

SECTION 10.17.    No Fiduciary Relationship. Except as provided in
Section 10.12, no Agent shall have any fiduciary relationship with or be deemed
to be a trustee of or for any other person and nothing contained in this
Agreement or any Loan Document shall constitute a partnership between any two or
more Lenders or between either Agent and any other person.

SECTION 10.18.    Illegality. The Agent shall refrain from doing anything which
it reasonably believes would be contrary to any law of any jurisdiction
(including but not limited to England and Wales, the United States of America or
any jurisdiction forming part of it) or any regulation or directive of any
agency of such state or jurisdiction or which would or might render it liable to
any person and may without liability do anything which is, in its opinion,
necessary to comply with any such law, directive or regulation.

ARTICLE XI    

MISCELLANEOUS PROVISIONS

SECTION 11.1.    Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is


59



--------------------------------------------------------------------------------

 


in writing and consented to by the Borrower and the Required Lenders; provided
that no such amendment, modification or waiver which would:
a)
contravene or be in breach of the terms of the BpiFAE Insurance Policy or the
arrangements with Natixis DAI relating to the CIRR (if the Fixed Rate applies)
shall be effective unless consented to by, as applicable, BpiFAE and/or Natixis
DAI;

b)
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

c)
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

d)
increase the Commitment of any Lender shall be made without the consent of such
Lender;

e)
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

f)
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

g)
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

h)
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.
Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or novation of the BpiFAE Insurance Policy, except any
amendments, supplements, modifications, variances or novations, as the case may
be, which occur (i) with the Borrower’s consent, (ii) at


60



--------------------------------------------------------------------------------

 


the Borrower’s request or (iii) in order to conform to amendments, supplements,
modifications, variances or novations effected in respect of the Loan Documents
in accordance with their terms.

SECTION 11.2.    Notices.
a)
All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.

b)
So long as Citibank Europe plc, UK Branch is the Facility Agent, the Borrower
may provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent to such
email address notified by the Facility Agent to the Borrower; provided that any
Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.

c)
The Borrower agrees that the Facility Agent may make such items included in the
Communications as the Borrower may specifically agree available to the Lenders
by posting such notices, at the option of the Borrower, on Intralinks or any
similar such platform (the “Platform”) acceptable to the Borrower. Although the
primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or



61



--------------------------------------------------------------------------------

 


the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Facility Agent or any of its Affiliates in
connection with the Platform.
d)
The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).


SECTION 11.3.    Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated. The Borrower further agrees to pay, and to save the Facility
Agent and the Lenders harmless from all liability for, any stamp, recording,
documentary or other similar taxes arising from the execution, delivery or
enforcement of this Agreement or the borrowing hereunder or any other Loan
Documents. The Borrower also agrees to reimburse the Facility Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.

SECTION 11.4.    Indemnification. In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Facility Agent, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this
Agreement, any other Loan Document, the BpiFAE Insurance Policy or Interest
Stabilisation Agreement and which breach is not attributable


62



--------------------------------------------------------------------------------

 


to the Borrower’s own breach of the terms of this Agreement or any other Loan
Document or is a claim, damage, loss, liability or expense which would have been
compensated under other provisions of the Loan Documents but for any exclusions
applicable thereunder.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense. The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by


63



--------------------------------------------------------------------------------

 


a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

SECTION 11.5.    Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations. The representations and warranties made
by the Borrower in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.

SECTION 11.6.    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 11.7.    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8.    Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement. This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.

SECTION 11.9.     Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of BpiFAE
and Natixis.

SECTION 11.10.    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
a)
except to the extent permitted under Section 7.2.6, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent, each Lender and BpiFAE; and

b)
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.



64



--------------------------------------------------------------------------------


 


SECTION 11.11.    Sale and Transfer of the Loan; Participations in the Loan.
Each Lender may assign its Percentage or portion of the Loan to one or more
other Persons (a “New Lender”), or sell participations in its Percentage or
portion of the Loan to one or more other Persons; provided that, in the case of
assignments where the Fixed Rate applies, such New Lender (other than BpiFAE or
CAFFIL as assignee of all or any of SFIL’s rights as Lender following the
enforcement of the security granted pursuant to paragraph (iv) of Section
11.11.1 in connection with the BpiFAE Enhanced Guarantee, and subject as
provided in Section 11.11.1(iv)) enters into an Interest Stabilisation
Agreement.

SECTION 11.11.1.    Assignments (i) Any Lender with the prior written consents
of the Borrower and the Facility Agent (which consents shall not be unreasonably
delayed or withheld and which consent, in the case of the Borrower, shall be
deemed to have been given in the absence of a written notice delivered by the
Borrower to the Facility Agent, on or before the fifth Business Day after
receipt by the Borrower of such Lender’s request for consent, stating, in
reasonable detail, the reasons why the Borrower proposes to withhold such
consent) may at any time (and from time to time) assign or transfer to one or
more commercial banks or other financial institutions all or any fraction of
such Lender’s portion of the Loan.
(ii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (A) to any of its Affiliates, (B)
to SFIL or (C) following the occurrence and during the continuance of an Event
of Default under Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in each
case, all or any fraction of such Lender’s portion of the Loan.
(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.
(iv) SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the BpiFAE Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such
assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to BpiFAE pursuant to and in accordance with the BpiFAE
Enhanced Guarantee) without the prior written consent of the Borrower, (ii)
CAFFIL shall only be entitled to enforce its rights under such assignment,
charge or other security without the prior written consent of the Borrower if at
that time it remains an Affiliate of SFIL, (iii) prior to any enforcement such
assignment, charge or other security, the Borrower and the Facility Agent shall
continue to deal solely and directly with SFIL in connection with its rights and
obligations as Lender under this Agreement and other Loan Documents (subject to
any payment instructions given by SFIL), (iv) for the avoidance of doubt, the
Borrower’s rights and obligations under this Agreement shall not be increased or
affected (including, without limitation, the right to pay Fixed Rate under
Section 3.3.1) as a result of


65



--------------------------------------------------------------------------------

 


such assignment, charge or security or any enforcement thereof, (v) the Borrower
shall not be liable to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
to SFIL had no such assignment, charge or other security been granted and (vi)
without prejudice to SFIL’s obligations under that Section, CAFFIL shall be
bound by the confidentiality provisions set forth in Section 11.15. in relation
to any information to which it applies to the same extent as required of the
Lenders. For the avoidance of doubt: (A) if CAFFIL becomes a Lender under this
Agreement in respect of any portion of the Loan following enforcement of any
assignment, charge or other security granted to it by SFIL pursuant to this
Section 11.11.1(iv), it shall have the same rights to assign or transfer all or
any fraction of such portion of the Loan on and subject to the same terms and
conditions as are set forth in this Agreement for assignments and transfers by
other Lenders and (B) CAFFIL may not enforce its rights under any such
assignment, charge or other security by assigning or transferring all or any
fraction of SFIL’s portion of the Loan or any of its rights or obligations under
this Agreement or other Loan Documents except pursuant to an assignment or
transfer to a commercial bank or other financial institution on and subject to
the same terms and conditions as are set forth in this Agreement for assignments
and transfers by Lenders.
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to BpiFAE and (if the Loan is accruing interest at
the Fixed Rate) Natixis DAI and has obtained a prior written consent from BpiFAE
and Natixis DAI and any Assignee Lender (other than BpiFAE and CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1(iv))
is, if the Fixed Rate applies, eligible to benefit from the CIRR stabilisation.
Any assignment or transfer shall comply with the terms of the BpiFAE Insurance
Policy.
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to BpiFAE, if such assignment is required
to be made by that Lender to BpiFAE in accordance with the BpiFAE Insurance
Policy or the BpiFAE Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the BpiFAE Enhanced Guarantee.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:
a)
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;



66



--------------------------------------------------------------------------------

 


b)
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent and
any other agreements required by the Facility Agent or, if the Fixed Rate
applies, Natixis in connection therewith; and

c)
the processing fees described below shall have been paid.

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $5,000 (and shall also reimburse the
Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

SECTION 11.11.2.    Participations. Any Lender may at any time sell to one or
more commercial banks or other financial institutions (each of such commercial
banks and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
a)
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

b)
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

c)
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

d)
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

e)
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

f)
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on



67



--------------------------------------------------------------------------------

 


which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each of the Participant’s interest in that
Lender’s portion of the Loan, Commitments or other interests hereunder (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.

SECTION 11.11.3.     Register. The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

SECTION 11.11.4.     Rights of BpiFAE to payments. The Borrower acknowledges
that, immediately upon any payment by BpiFAE (i) of any amounts to a Lender
under the BpiFAE Insurance Policy, BpiFAE will be automatically subrogated to
the extent of such payment to the rights of that Lender under the Loan Documents
or (ii) of any amount under the BpiFAE Enhanced Guarantee and the enforcement of
any related security granted by SFIL to any of its Affiliates, which may benefit
BpiFAE after payment by BpiFAE under the BpiFAE Enhanced Guarantee, BpiFAE will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents (but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4.8 or any other relevant provisions of this Agreement, as
applicable).

SECTION 11.12.    Other Transactions. Nothing contained herein shall preclude
the Facility Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

SECTION 11.13.    BpiFAE Insurance Policy.

SECTION 11.13.1.    Terms of BpiFAE Insurance Policy
a)
The BpiFAE Insurance Policy will cover 100% of the Loan.

b)
The BpiFAE Premium will equal 2.35% of the aggregate principal amount of the
Loan as at the Actual Delivery Date.



68



--------------------------------------------------------------------------------

 


c)
If, after the Actual Delivery Date, the Borrower prepays all or part of the Loan
in accordance with this Agreement, BpiFAE shall reimburse to the ECA Agent for
the account of the Borrower an amount equal to 80% of all or a corresponding
proportion of the unexpired portion of the BpiFAE Premium, having regard to the
amount of the prepayment and the remaining term of the Loan, such amount to be
calculated in accordance with the following formula:

R = P x (1 – (1 / (1+2.35%)) x (N / (12 * 365)) x 80%
where:
“R” means the amount of the refund;
“P” means the amount of the prepayment;
“N” means the number of days between the effective prepayment date and Final
Maturity; and
P x (1 – (1 / (1+2.35%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P.

SECTION 11.13.2.    Obligations of the Borrower. Provided that the BpiFAE
Insurance Policy complies with Section 11.13.1 and remains in full force and
effect, the Borrower shall pay the balance of the BpiFAE Premium calculated in
accordance with Section 11.3.1(b) and still owing to BpiFAE on the Actual
Delivery Date to BpiFAE on the Actual Delivery Date by directing the Agent in
the Loan Request to pay the Additional Advance in respect of the BpiFAE Premium
directly to BpiFAE.

SECTION 11.13.3.    Obligations of the ECA Agent and the Lenders.
a)
Promptly upon receipt of the BpiFAE Insurance Policy from BpiFAE, the ECA Agent
shall (subject to any confidentiality undertakings given to BpiFAE by the ECA
Agent pursuant to the terms of the BpiFAE Insurance Policy) send a copy thereof
to the Borrower.

b)
The ECA Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by BpiFAE under the BpiFAE Insurance Policy as necessary to ensure that the
Lenders obtain the support of BpiFAE pursuant to the BpiFAE Insurance Policy.

c)
Each Lender will co‑operate with the ECA Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the BpiFAE Insurance Policy and each
Interest Stabilisation Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the BpiFAE
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary



69



--------------------------------------------------------------------------------

 


change in status which results in it no longer being eligible for CIRR interest
stabilisation.
d)
The ECA Agent shall:

(i)     make written requests to BpiFAE seeking a reimbursement of the BpiFAE
Premium in the circumstances described in Section 11.13.1(c) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to BpiFAE by the ECA Agent pursuant to the terms of the
BpiFAE Insurance Policy) provide a copy of the request to the Borrower;
(ii)    use its reasonable endeavours to maximize the amount of any
reimbursement of the BpiFAE Premium to which the ECA Agent is entitled;
(iii)    pay to the Borrower (in the same currency as the refund received from
BpiFAE) the full amount of any reimbursement of the BpiFAE Premium that the ECA
Agent receives from BpiFAE within two (2) Business Days of receipt with same day
value; and
(iv)    relay the good faith concerns of the Borrower to BpiFAE regarding the
amount of any reimbursement to which the ECA Agent is entitled, it being agreed
that the ECA Agent’s obligation shall be no greater than simply to pass on to
BpiFAE the Borrower’s concerns.

SECTION 11.14.    Law and Jurisdiction

SECTION 11.14.1.    Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

SECTION 11.14.2.    Jurisdiction. For the exclusive benefit of the Facility
Agent and the Lenders, the parties to this Agreement irrevocably agree that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that any proceedings may
be brought in those courts. The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Section, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum.

SECTION 11.14.3.    Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

SECTION 11.14.4.    Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at


70



--------------------------------------------------------------------------------

 


or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.

SECTION 11.15.    Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Republic of France and any French Authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Facility Agent, any Lender or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder; (F) to the Facility Agent or such Lender’s independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender who are advised of the confidentiality of such information; (G) to any
participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate; (I)
to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; (J) to any other party to the Agreement and (K) to the French
Authorities and any Person to whom information is required to be disclosed by
the French Authorities. Each of the Facility Agent and the Lenders shall


71



--------------------------------------------------------------------------------

 


be responsible for any breach of this Section 11.15 by any of its Affiliates or
any of its or its Affiliates’ directors, officers, employees, professional
advisors and agents.

SECTION 11.16.    French Authority Requirements. The Borrower acknowledges that:
a)
the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;

b)
in the course of its activity as the Facility Agent, the Facility Agent may:

(i)
provide the Republic of France and any French Authority with information
concerning the transactions to be handled by it under this Agreement; and

(ii)
disclose information concerning the subsidized transaction contemplated by this
Agreement in the context of internationally agreed consultation/notification
proceedings and statutory specifications, including information received from
the Lenders relating to this Agreement.


SECTION 11.17.    Waiver of immunity. To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.



SECTION 11.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent



72



--------------------------------------------------------------------------------

 


undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.




IN WITNESS WHEREOF, the parties hereto have caused this Hull No. J34 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.
ROYAL CARIBBEAN CRUISES LTD.
By _________________________
Name:
Title:

Address:     1050 Caribbean Way
        Miami, Florida 33132
Facsimile No.: (305) 539-0562
Email:        agibson@rccl.com
        bstein@rccl.com
Attention:     Vice President, Treasurer
With a copy to: General Counsel





73



--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA Agent
and a Lender

Commitment
 
 
5.00% of the Maximum Loan Amount
 
By__________________________
Name:
Title:


 
 
1/3/5 rue Paul Cézanne
75008 Paris
France


Attention: Cedric Le Duigou
Guillaume Branco
Cam Truong
Claire Lucien


Fax No: +33 1 44 90 48 01
Tel No:
Cedric Le Duigou: +33 1 44 90 48 83
Guillaume Branco: +33 1 44 90 48 71
Cam Truong: +33 1 44 90 48 51
Claire Lucien: +33 1 44 90 48 49


E-mail :
cedric_leduigou@fr.smbcgroup.com
guillaume_branco@fr.smbcgroup.com
cam_truong@fr.smbcgroup.com
claire_lucien@fr.smbcgroup.com
FRPAGTFD@fr.smbcgroup.com





74



--------------------------------------------------------------------------------

 


CITIBANK N.A., LONDON BRANCH as Global Coordinator and a Lender

Commitment
 
 
21.00% of the Maximum Loan Amount
 
By__________________________
Name:
Title:

 
 
Citigroup Centre
Canada Square
London E14 5LB
United Kingdom
Attention: Guido Cicolani
      Cristiana Ilievici
      Konstantinos Frangos 
      Kara Catt
      Romina Coates


Fax No: +44 20 7986 4881
Tel No: +44 20 7986 3035 / 
      +44 20 7508 0344
      +44 20 7986 4824
      +44 20 7986 5017
E-mail:
guido.cicolani@citi.com
Cristiana.ilievici@citi.com
konstantinos.frangos@citi.com
kara.catt@citi.com
romina.coates@citi.com



75



--------------------------------------------------------------------------------

 


BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH as Lender

Commitment
 
 
0.50% of the Maximum Loan Amount
 
By__________________________
Name:
Title:

 
 
29 avenue de l'Opéra
75001 Paris
France


Attention: David Peyroux
   Laura Luca de Tena
   Maria Merodio


Fax No: +33 1 44 86 84 45
Tel No: +33 1 44 86 83 98 /
   +33 1 44 86 83 21 /
   +33 1 44 86 84 45


Email: david.peyroux@bbva.com /
   laura.luca@bbva.com /
   asuncion.merodio@bbva.com 







76



--------------------------------------------------------------------------------

 


BANCO SANTANDER, S.A. PARIS BRANCH as Lender

Commitment
 
 
12.00% of the Maximum Loan Amount
 
By__________________________
Name:
Title:
 
 
Lending Office:


374, rue Saint-Honoré
75001 Paris
France


Operational address:


Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain
Fax No: +34 91 257 1682


Attention: Elise Regnault
   Beatriz de la Mata
   Ecaterina Mucuta
   Vanessa Berrio Vélez
   Ana Sanz Gómez


Tel No: +34 912893722
   +1 212-297-2942
+33 1 53 53 70 46
+34 91 289 10 28
+34 91 289 17 90


E-mail:
elise.regnault@gruposantander.com
bdelamata@santander.us
ecaterina.mucuta@gruposantander.com
vaberrio@gruposantander.com
anasanz@gruposantander.com
MiddleOfficeParis@gruposantander.com



77



--------------------------------------------------------------------------------

 


HSBC FRANCE as Lender

Commitment
 
 
5.25% of the Maximum Loan Amount
 
By__________________________
Name:
Title:
 
 
HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit
103 avenue des Champs Elysées
75008 Paris
France


Attention: Guillaume Gladu
   Alexandra Penda


Fax No: + 33 1 40 70 28 80
Tel No: + 33 1 40 70 73 81 /
   + 33 1 41 02 67 50


E-mail:
Guillaume.gladu@hsbc.fr
alexandra.penda@hsbc.fr


Copy to:


HSBC France
103 avenue des Champs Elysées
75008 Paris
France


Attention: Julie Bellais
    Celine Karsenty


Fax No: + 33 1 40 70 78 93
Tel No: + 33 1 40 70 28 59 /  
   + 33 1 40 70 22 97


E-mail:
julie.bellais@hsbc.fr celine.karsenty@hsbc.fr



78



--------------------------------------------------------------------------------

 


SOCIÉTÉ GÉNÉRALE as Lender

Commitment
 
 
12.02% of the Maximum Loan Amount
 
By__________________________
Name:
Title:
 
 
Lending Office:
29 Boulevard Haussmann
75009 Paris
France
Address for Operational / Servicing matters:


Attention: Mouna KHACHABI
  
Société Générale
189, rue d’Aubervilliers
75886 PARIS CEDEX 18
France


Tel No: +33 1 58 98 30 78


Email : mouna.khachabi@sgcib.com; par-oper-caf-dmt6@sgcib.com;


For Credit matters:


OPER/FIN/SMO/EXT


Attention: Olivier Gueguen and Muriel Baumann


Tel No: +33 (0)1 42 13 07 52 / +33 (0)1 58 98 22 761


Fax No: +33 1 46 92 45 97


Email: muriel.baumann@sgcib.com
olivier.gueguen@sgcib.com



79



--------------------------------------------------------------------------------

 


SFIL as Lender

Commitment
 
 
44.23 % of the Maximum Loan Amount
 
By__________________________
Name:
Title:
 
 
1-3, rue de Passeur de Boulogne – CS 80054
92861 Issy-les-Moulineaux Cedex 9
France


Contact Person
Loan Administration Department:
Direction du Crédit Export:
Pierre-Marie Debreuille / Anne Crépin
Direction des Opérations:
Dominique Brossard / Patrick Sick


Telephone:
Pierre-Marie Debreuille
+33 1 73 28 87 64
Anne Crépin +33 1 73 28 88 59
Dominique Brossard +33 1 73 28 91 93
Patrick Sick +33 1 73 28 87 66


Email:
pierre-marie.debreuille@sfil.fr
anne.crepin@sfil.fr
dominique.brossard@sfil.fr
patrick.sick@sfil.fr
refinancements-export@sfil.fr creditexport_ops@sfil.fr


Fax: + 33 1 73 28 85 04





80



--------------------------------------------------------------------------------

 


CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent

 
 
 
 
 
By__________________________
Name:
Title:
 
 
5th Floor Citigroup Centre
Mail drop CGC2 05-65
25 Canada Square Canary Wharf
London E14 5LB
U.K.


Fax no.: +44 20 7492 3980
Attention: EMEA Loans Agency







81

